Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-7 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ruiz-Meraz et al. – hereinafter Ruiz-Meraz (US 10,637,946) in view of 
Yalamanchili (US 10,778,833).

As per claim 1, Ruiz-Meraz discloses an information processing apparatus capable of communicating with a cloud storage to store a notification information set being a set of notification information including contents of the notification and notification identification information, (Col 4 lines 6-28; An event may be understood as a change occurring in a source. The event may include information, such as a source of the event, a time stamp indicating a time of occurrence of the event, and a unique identifier… an event notification system, hereinafter referred to as a system, for retrieval of events from various sources and their targeted event notifications to subscribers is disclosed. )
and with a cloud server capable of accessing a management unit to perform management (Col 36 lines 5-19; functions are performed by remote processing devices that are linked through a communication network. In a distributed computing environment, computer executable instructions may be located in both local and remote computer storage media, including memory storage devices.)
while associating user identification information of a user corresponding to a target condition indicating a notification target of the contents of the notification with the notification identification information, comprising: (Col 4 lines 6-28;  In an example embodiment, an event may be understood as anything a user may wish to receive notifications of, for example, “Creates”, “Reads”, “Updates”, and “Deletes” of resources, such as the virtual machine or a file in storage, a new message in a queue, a tweet, or a change in a stock ticker. In an example embodiment, the events may be categorized as topics based on their corresponding type.; Col 10 lines 38-52; The subscriptions 506 and the topic are metadata of the system 102. The events may then be delivered to the subscribers 104. In the illustrated embodiment, the subscribers 104 may individually be referred to as a subscriber 104-1, a subscriber 104-2, a subscriber 104-3, a subscriber 104-4, a subscriber 104-5, and a subscriber 104-N. A subscriber 104 may receive the events from the broker 302 given a set of criteria, for example, the subscriptions 506. In an example embodiment, multiple subscribers 104 may receive the events with the same topic; Col 26 lines 33-56; every event is associated with a set of common information such as the source of the event, time when the event took place, and a unique identifier.)
a first obtaining unit (Fig. 3: item 302-1) configured to obtain the notification information set from the cloud storage: (Col 7 lines 40-58;  In particular, FIG. 3 illustrates the distribution of the events by the distributor 204 by allocating multiple brokers 302 to process a topic of the events, according to an example embodiment of the present disclosure. The distributor 204 may be understood as a load balancer)
a second obtaining unit (Fig. 3: item 302-2) configured to transmit the user identification information of a user using the information processing apparatus to the cloud server, and to obtain the notification identification information transmitted from the cloud server in response to the transmitted user identification information: and (Col 7 lines 17-39; The system 102 may include a receiver 202, a distributor 204, Col 7 lines 40-58; illustrates the distribution of the events by the distributor 204 by allocating multiple brokers 302 to process a topic of the events; Col 27 lines 57-67; In an example embodiment, the event source 106, for example, event hubs service, may receive the information described above when an event subscription gets created. Once the event source 106 receives the information, the event source 106 may update its configuration so that the event source 106 may start publishing events to the system 102 whenever the captureFileCreated event happens under the given topic and subject filters; Col 29 lines 1-15;  the corresponding event source 106 may need to be enabled to start publishing events corresponding to the topic: “/subscriptions/E5389C13-6477-4D96-8020-F2D591F304E7/resourceGroups/resourceGroup1/providers/Microsoft.EventHub/namespaces/namespace1” for subjects starting with “eventhubs/eh1” and for event type “captureFileCreated; Col 26 lines 33-56; very event is associated with a set of common information such as the source of the event, time when the event took place, and a unique identifier.)
determination to determine the notification information included in the notification information set obtained by the first obtaining unit and corresponding to the notification identification information obtained by the second obtaining unit as notification information (Col 7 lines 17-39; The system 102 may include a receiver 202, a distributor 204, Col 7 lines 40-58; illustrates the distribution of the events by the distributor 204 by allocating multiple brokers 302 to process a topic of the events, according to an example embodiment of the present disclosure; Col 36 lines 51-61; At block 2006, it is determined whether the topic exists in a list of topics handled by the brokers 302. In an example, each of the brokers 302 may comprise metadata cache 310. The metadata cache 310 is periodically updated with topics and subscriber metadata received from a metadata store 312. The subscriber metadata may comprise data related to subscription and subscriber information.)
	Ruiz Meraz fails to disclose a determination unit configured to determine the notification information set obtained by the first obtaining unit and corresponding to the notification identification information obtained by the second obtaining unit as notification information of a display target. 
Yalamanchili discloses notification information of a display target.  (Col 2 lines 17-33; a notification mode determination service may be implemented on a  mobile computing device. In various aspects, the notification mode determination service may enable additional control over the presentation of notifications on a mobile device or set of mobile devices. For example, the notification determination service can configure whether, when, and how notifications are presented on the mobile computing device. In another example, the notification mode determination service can automatically determine how various notifications will be presented to the user based on notification criteria and historical responses to notifications.)
It would have been obvious before the effective filing date of the invention for the teachings of Ruiz Meraz to be modified so that the event notification system which retrieves notification information with the event identifier will be determined when and how these notifications will displayed at display target of the subscriber for these notification events as taught by Yalamanchili.  The would have resulted in benefits of reducing conflicts in the operation of software applications on the mobile computing device while improving receipt of desired notifications.  (Yalamanchili, Col 2 lines 17-33)

As per claim 2, Ruiz-Meraz / Yalamanchili disclose the information processing apparatus according to claim 1.  Ruiz-Meraz discloses wherein the first obtaining unit obtains the notification information set from the cloud storage irrespective of the communication with the cloud server. (Col 27 lines 57-67; In an example embodiment, the event source 106, for example, event hubs service, may receive the information described above when an event subscription gets created. Once the event source 106 receives the information, the event source 106 may update its configuration so that the event source 106 may start publishing events to the system 102 whenever the captureFileCreated event happens under the given topic and subject filters)

As per claim 3, Ruiz-Meraz / Yalamanchili disclose the information processing apparatus according to claim 1.  Ruiz-Meraz discloses wherein the first obtaining unit obtains the notification information set from the cloud storage respective  of whether or not a notification is targeted at the user using the information processing apparatus. (Col 7 lines 40-58;  In particular, FIG. 3 illustrates the distribution of the events by the distributor 204 by allocating multiple brokers 302 to process a topic of the events, according to an example embodiment of the present disclosure. The distributor 204 may be understood as a load balancer.)

As per claim 6, Ruiz-Meraz / Yalamanchili disclose the information processing apparatus according to claim 1.  Ruiz-Meraz discloses wherein the second obtaining unit transmits the user identification information to the cloud server at a second time interval. ; (Col 27 lines 57-67; In an example embodiment, the event source 106, for example, event hubs service, may receive the information described above when an event subscription gets created. Once the event source 106 receives the information, the event source 106 may update its configuration so that the event source 106 may start publishing events to the system 102 whenever the captureFileCreated event happens under the given topic and subject filters; Note: the event source update the event source with the user identification information which contains the subscriber number (i.e. 104-N) at a second interval , which occurs after a first time of receiving the information)

As per claim 7, Ruiz-Meraz / Yalamanchili disclose the information processing apparatus according to claim 1.  Ruiz-Meraz discloses wherein the notification information constituting the notification information set to be obtained by the first obtaining unit includes a target type indicating a type of a target, and in a case where the target type indicates that the notification information is of a type required to be checked on a server side, the second obtaining unit transmits the user identification information to the cloud server. (Col 27 lines 57-67; In an example embodiment, the event source 106, for example, event hubs service, may receive the information described above when an event subscription gets created. Once the event source 106 receives the information, the event source 106 may update its configuration so that the event source 106 may start publishing events to the system 102 whenever the captureFileCreated event happens under the given topic and subject filters; Col 29 lines 1-15;  the corresponding event source 106 may need to be enabled to start publishing events corresponding to the topic: “/subscriptions/E5389C13-6477-4D96-8020 F2D591F304E7/resourceGroups/resourceGroup1/providers/Microsoft.EventHub/namespaces/namespace1” for subjects starting with “eventhubs/eh1” and for event type “captureFileCreated)

As per claims 13-14, please see the discussion under claim 1 as similar logic applies.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz-Meraz (US 10,637,946) / Yalamanchili (US 10,778,833) further in view of Carlos et al. – hereinafter Carlos (US 2017/0230466)

As per claim 4, Ruiz-Meraz / Yalamanchili disclose the information processing apparatus according to claim 1.  The combined teachings of Ruiz-Meraz / Yalamanchili fail to disclose wherein the first obtaining unit obtains notification version information indicating a version of the notification information set from the cloud storage at a first time interval, compares the notification version information with notification version information on a notification information set held by the information processing apparatus, and obtains the notification information set corresponding to the latest notification version information. 
Carlos discloses obtains notification version information indicating a version of the notification information set from the cloud storage at a first time interval, compares the notification version information with notification version information on a notification information set held by the information processing apparatus, and obtains the notification information set corresponding to the latest notification version information. ([0068]; At block 712, a second and/or additional appliances receive the notification from the collaboration server and, at block 714, request the newest version of the formatted list. This step can be performed by comparing the version number that was received in the notification from the collaboration server with the version number maintained by the second and/or additional appliances that represent the most current version of annotations maintained by the second and/or additional appliances.)
It would have been obvious before the effective filing of the date of the invention for the combination of teachings of Ruiz-Meraz / Yalamanchili to be modified so that the event notification system will check for the current version and update to the latest version of the notification  by comparing the first and second message and update if not the latest version as taught by Carlos.  The combination would have yielded predictable results of ensuring all recipients in the team are updated in real-time.  

As per claim 5, Ruiz-Meraz / Yalamanchili / Carlos disclose the information processing apparatus according to claim 4.  Carlos discloses wherein the first obtaining unit does not obtain the notification information set a case where the notification information set held by the information processing apparatus corresponds to the latest notification version information. ([0068] At block 712, a second and/or additional appliances receive the notification from the collaboration server and, at block 714, request the newest version of the formatted list. This step can be performed by comparing the version number that was received in the notification from the collaboration server with the version number maintained by the second and/or additional appliances that represent the most current version of annotations maintained by the second and/or additional appliances.) 

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ruiz-Meraz (US 10,637,946) / Yalamanchili (US 10,778,833) further in view of Ghike et al. – hereinafter Ghike (US 2020/0236183)

As per claim 8, Ruiz-Meraz / Yalamanchili disclose the information processing apparatus according to claim 1. 
Yalamanchili discloses (Col 11 lines 20-39; The user interface 400 may further include app category settings 408, which may enable display and modification of category-specific notification mode settings 410A-G. For example, a “Media Players” category setting 410A may display that notifications are enabled when an application in the “Media Players” category is in the foreground. As a further example, a “Social Networks” category setting 410C may display that notifications are limited to a “vibrate” mode, which may include both visual display and haptic feedback. User selection of one of the category settings 410A-G may cause display of a second user interface (such as user interface 450, as described in more detail below with reference to FIG. 4B) that enables changing the notification mode setting for the selected category) 
The combined teachings of Ruiz-Meraz / Yalamanchili fail to disclose wherein the management unit manages the notification identification information, while further associating unique item identification information with the notification identification information, the second obtaining unit further obtains the item identification information associated with the notification identification information in addition the notification identification information, and  in a case where there is the item identification information associated with the notification identification information, the determination unit determines the notification information of the display target by using identification information that combines the notification identification information with the item identification information.
Ghike discloses wherein the management unit manages the notification identification information ([0018] A notification for a content item includes a content item identifier that is used to retrieve the content item from content database 134. )
while further associating unique item identification information with the notification identification information, ([0049]; . Examples of light-weight storage is a distributed key-value store, such as Voldemort, and an open-source, NoSQL, multi-model, document-oriented database that stores JSON documents, such as Couchbase. Heavy-weight storage supports more features than light-weight storage, such as indexing, a blue carpet experience (where each in-app notification for a user has a certain (e.g., blue) background that indicates whether the notification has previously been presented to the user)
the second obtaining unit further obtains the item identification information associated with the notification identification information in addition the notification identification information, ([0069] At block 250, also in response to receiving the request, second notification data that includes the notification is retrieved from the second notifications storage. Block 250 may involve read processor 156 sending, to second notifications storage 154, the recipient identifier, and receiving, from second notifications storage 152, the notification and, optionally, one or more other notifications)	and in a case where there is the item identification information associated with the notification identification information, ([0018] A notification for a content item includes a content item identifier that is used to retrieve the content item from content database 134)
combines the notification identification information with the item identification information. ([0047] In an embodiment, notifications service 140 (or in-app notifications service 146) leverages multiple types of storage to store in-app notifications. An in-app notification is one that is displayed in a certain location (e.g., tab or view) within the client application (whether a mobile application or a web application). Thus, an in-app notification is displayed through the client application when a request from the client application is received, for example, by notifications service 140 or another component of server system 130. Some in-app notifications are stored in first notifications storage 152, which stores notifications of a first type and other in-app notifications are stored in second notifications storage 154, which stores notifications of a second type that is different than the first type.; [0070] At block 260, the first notification data is combined with the second notification data to generate combined notification data. Block 260 is performed by read processor 156 or a related component.)
It would have been obvious before the effective filing date of the invention for the combination of teachings of Ruiz-Meraz / Yalamanchili to be modified so the determination system of whether to display the notification of Yalamanchili uses the item identification information with is combined that is associated with the event identifier of Ghike as a mode of displaying the notification on the display target of the subscriber. This would have beneficial because it reduces the latency and delivers the important notifications to large audiences in a timely fashion. (Ghike, [0002]) 



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ruiz-Meraz (US 10,637,946) / Yalamanchili (US 10,778,833) further in view of Orr et al. – hereinafter Orr (US 2021/0044555)

As per claim 9, Ruiz Meraz / Yalamanchili disclose the information processing apparatus according to claim 1,  wherein the management unit manages the user identification information on a user corresponding to the target condition extracted from a database. (Col 27 lines 57-67; In an example embodiment, the event source 106, for example, event hubs service, may receive the information described above when an event subscription gets created. Once the event source 106 receives the information, the event source 106 may update its configuration so that the event source 106 may start publishing events to the system 102 whenever the captureFileCreated event happens under the given topic and subject filters; Col 29 lines 1-15;  the corresponding event source 106 may need to be enabled to start publishing events corresponding to the topic: “/subscriptions/E5389C13-6477-4D96-8020-F2D591F304E7/resourceGroups/resourceGroup1/providers/Microsoft.EventHub/namespaces/namespace1” for subjects starting with “eventhubs/eh1” and for event type “captureFileCreated))
The combination of teachings of Ruiz Meraz / Yalamanchili fail to disclose database that collects any of attribute information and action information on users while associating the user identification information with the notification identification information in the notification information that includes the target condition, and
the information processing apparatus further includes a transmission unit configured to transmit any of the attribute information and the action information on a user using the information processing apparatus. 
Orr discloses database that collects any of attribute information and action information on users while associating the user identification information with the notification identification information in the notification information that includes the target condition, and  ([0037];  Each mobile event notification may be associated with a message recipient 130 and be saved along with an event identifier, eventID, a messageID and a recipientID.; [0048] The channel selection rule for the last active channel or the originating channel specifies that the message management server 110 sends a message based on the message recipient's last active channel or the originating channel. The event management engine 215 may provide mobile event notifications that include information on whether a user has taken an action (e.g., opening a message, responding to an email, etc… This reaction by the message management server 110 may be selected by the originating channel selection rule. The originating channel selection rule may also specify that the message management server 110 to target a channel 150 associated with a trigger event…  with respect to a channel 150. If the user takes an action that triggers the message management server 110 to send another message, the new message may be sent to the same channel This reaction by the message management server 110 may be selected by the originating channel selection rule.)
the information processing apparatus further includes a transmission unit configured to transmit any of the attribute information and the action information on a user using the information processing apparatus. ([0063] The message transmission engine 245 formats messages in appropriate forms, applies certain communication protocols and transmits the messages to message recipients 130.)
It would have been obvious before the effective filing date of the invention for the combination of teachings of Ruiz Meraz / Yalamanchili to be modified so that the event notification system to include the account the actions that a user has taken and transmit and associate it a trigger event with the eventID as the notification identification and transmit the notification to the user as taught by Orr.  This would have obvious as both teachings are in the same field with respect to publish-subscribe model for notification as this would have yielded predictable results of keeping users informed of certain activities in real-time.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ruiz-Meraz (US 10,637,946) / Yalamanchili (US 10,778,833) further in view of Dascola et al. – hereinafter Dascola (US 2016/0062570)

As per claim 10, Ruiz-Meraz / Yalamanchili disclose the information processing apparatus according to claim 1.  Yalamanchili discloses wherein the determination unit determines the notification information of the display target. ( (Col 2 lines 17-33; a notification mode determination service may be implemented on a  mobile computing device. In various aspects, the notification mode determination service may enable additional control over the presentation of notifications on a mobile device or set of mobile devices. For example, the notification determination service can configure whether, when, and how notifications are presented on the mobile computing device. In another example, the notification mode determination service can automatically determine how various notifications will be presented to the user based on notification criteria and historical responses to notifications.) however ,the combined teachings of Ruiz-Meraz / Yalamanchili fail to teach while excluding notification information displayed in a past. 
Dascola teaches excluding notification information displayed in a past. ([0334]; after displaying the content, detect (e.g., with detecting unit 2712) a third user input; and in response to detecting the third user input: refresh (e.g., with refreshing unit 2724) the current date-time, and enable re-display (e.g., with re-display enabling unit 2726) of the plurality of past notifications based on the refreshed current date-time, wherein the plurality of past notifications excludes the first past notification.)
It would have been obvious before the effective filing date of the invention for combined teachings of Ruiz-Meraz / Yalamanchili to be modified so that the determination system of whether to display the notification of Yalamanchili excludes the previously sent notification to the subscribers. The motivation would have been to users of mobile device and other smaller screen devices in that it limiting the number of notifications that can be displayed on a single screen and increasing the importance of prioritizing display of relevant information. (Dascola, [0004])

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz-Meraz (US 10,637,946) / Yalamanchili (US 10,778,833) further in view of Lane et al. – hereinafter Lane (US 2016/0337299)

As per claim 11, Ruiz Meraz / Yalamanchili disclose the information processing apparatus according to claim 1, however fails to disclose wherein, in a case where there are pieces of the notification information of the display target having overlapping display timing, the determination unit determines the notification information of the display target in such a way as to display sequentially from a piece of the notification information having a higher priority in accordance with a predetermined condition. 
Lane discloses wherein, in a case where there are pieces of the notification information of the display target having overlapping display timing, the determination unit determines the notification information of the display target in such a way as to display sequentially from a piece of the notification information having a higher priority in accordance with a predetermined condition. ([0022] In general, some implementations provide a computer interface that is configured to display notifications of different priority score values in distinct ways. Notifications having a priority score equal to or greater than a given value can be displayed as individual cards (or notification elements). Notifications having a priority score less than a given value can be grouped together and displayed as a stack (or deck) of cards; [0023] Notifications can be used to indicate events status changes, new messages, social network updates, calendar alarms or the like)
It would have been obvious before the effective filing date of the invention for the combination of teachings of Ruiz Meraz / Yalamanchili to be modified so that the subscriber computing device displays the notifications of the subscribed events based on priority of the notification in a distinct way of individual cards or a stack as taught by Lane.  This would have been beneficial because to make it easier for the user to identify important notifications.

As per claim 12, Ruiz Meraz / Yalamanchili  disclose the information processing apparatus according to claim 1.  Lane discloses further comprising: a display control unit configured to cause a display unit to display the notification information of the display target determined by the determination unit in accordance with information on display timing included in the notification information. ([0028]; [0028] It will be appreciated that a plurality of individually displayed notifications and a plurality of deck notification elements are shown in FIGS. 1 and 2 for illustration purposes and that an actual prioritized notification display user interface can include more or less of each notification type depending on the type and quantity of notifications present in the system at a particular time …  A system can check periodically for events and update the prioritized notification display in response to any detected events and/or the system can respond to events as they occur to update the prioritized notification display.) 

Conclusion
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  See PTO-892 form.
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454